Citation Nr: 0907396	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in July 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of this hearing is associated with the 
Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he became infected with hepatitis C 
as a result of receiving immunization shots upon entry into 
service where the needles were not changed and/or from a 
needle when his knee was drained during service.  

Service treatment records are negative for any diagnosis or 
treatment for hepatitis.  The records do show that the 
Veteran was treated for swelling in his knee.  Although the 
Veteran has contended he was discharged from service because 
of a blood disorder, there is no evidence to suggest that.  
The only indication of anything having to do with the 
Veteran's blood is a notation on the Veteran's DD-214 that 
the Veteran's Blood Group was Unknown.  The Board notes that 
the Veteran's Medical Board Report shows that the Veteran was 
medically disqualified and discharged from service because of 
internal derangement, right knee, status post right knee 
surgery.  

The Veteran testified in his October 2007 hearing that he has 
been told by his doctor that the symptoms associated with 
hepatitis C are often mistaken for rheumatoid arthritis.  He 
indicated that he first started lacking energy while in 
service.  Private treatment records submitted in 1976 show 
the Veteran's symptoms included fatigue, weakness, and 
headaches.  The Veteran now claims his symptoms of lacking 
energy continued through receiving his diagnosis of hepatitis 
C.  

VA treatment records show that the Veteran was notified in 
September 2004 that he had tested positive for hepatitis C 
antibody and that further testing had been positive for the 
presence of the virus.  In later VA treatment records, it is 
noted that the Veteran had declined treatment for hepatitis 
C.  A November 2004 private treatment record from Dr. A.D. 
indicates that although the Veteran has a positive rheumatoid 
factor, it is most likely related to hepatitis C and not 
rheumatoid arthritis.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been provided a VA medical examination 
regarding the etiology or nature the claimed disability at 
issue in this appeal.  Currently, there is no competent 
medical opinion regarding whether the Veteran has hepatitis C 
that is related to disease, injury, or event during his 
active military service. 

Although the service treatment records do not contain a 
diagnosis of hepatitis C, the Veteran is competent to attest 
to his having received injections and being stuck with 
needles in service, as well as his symptoms, such as lacking 
energy.  As such his reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  

Given the Veteran's reported symptoms and current diagnosis 
of hepatitis C, which the Veteran contends was later 
misdiagnosed as rheumatoid arthritis not long after discharge 
from service, the Board finds that a contemporaneous and 
thorough VA examination should be conducted.  An examination 
is needed so that a medical professional can review the 
entire medical record, consider a complete history, and 
provide an informed opinion as to whether the Veteran has 
hepatitis C that is related to disease, injury, or event 
during his active military service.  Such examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Accordingly, the 
Veteran should be provided a VA medical examination.  See 
38 C.F.R. 3.159(c)(4).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine whether he has 
hepatitis C that is related to disease, 
injury, or event during his active 
military service.  The examiner should 
explain whether the Veteran meets the 
diagnostic criteria for hepatitis C.  If 
he does meet the diagnostic criteria for 
hepatitis C, the examiner should provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that Veteran's hepatitis 
C is related to the Veteran's military 
service, including as a result from 
immunization shots or from a needle used 
to drain the Veteran's knee in service.  
The entire claims file must be made 
available to the designated examiner and 
reviewed, and the examination report 
should include discussion of the Veteran's 
documented medical history and assertions.  
All conclusions should be supported by a 
clear rationale consistent with the 
evidence of record.

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




